Title: To George Washington from Hugh Young, 16 February 1789
From: Young, Hugh
To: Washington, George



Respected Sir
Balto. [Md.] 16th Feby 89

It’s with pleasure I inform you, your Goosberry Slips are in excellent Order  Captn Dwyer has taken such care of them & kept them so warm that notwithstanding the intense cold Season they have now buds near an inch long. I find it will not answer to send them by the Land Stage, as the Jolting would effectually destroy the⟨m⟩.
You may therefore expect them by the first Packett after the Navigation is Open which I hope will soon take place, at present but little prospect of it.
Captn Dwyer behaves very polite & refusd accepting any freight.
Mrs Young Joins in most respectful Compts to you & Good Lady, With, Sir Your Most Obedt Hble Servt

Hugh Young

